— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Kings County (Scholnick, J.), dated August 12, 1983, which denied their motion to set aside a jury verdict on the issue of damages upon the ground of inadequacy and for a new trial on the issue of damages and (2) upon the ground of inadequacy, from so much of a judgment of the same *790court, entered September 14,1983, as is in favor of plaintiff Ann Stern in the principal sum of $11,000 and in favor of the plaintiff Meyer Stern in the principal sum of $2,000, and against the defendants upon said jury verdict.
Appeal from the order dismissed. (See, Matter of Aho, 39 NY2d 241, 248; CPLR 5501 [a] [1].)
Judgment affirmed.
Defendants are awarded one bill of costs.
The errors alleged on appeal were not properly preserved for review by clear and definitive objection after the trial court completed its charge to the jury. Though plaintiffs’ counsel asserted a general, nonspecific and ambiguous objection in a timely manner, he failed to clarify such objection when requested to do so by the trial court. Such clarification did not appear in this case until plaintiffs made their postverdict motion. Accordingly, the objection to the charge is not properly before us as a matter of law (see, CPLR 5501 [a] [3]; 4404). Furthermore, were we to take cognizance of the claims raised on appeal, in the interest of justice, we would affirm as well. The trial court’s instruction to the jury was well balanced and proper and, as it observed in its short-form order and memorandum decision from which plaintiffs have appealed, the jury’s determination is well supported by the evidence adduced at trial. Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.